Case 2:19-cr-00171-ABJ Document 48 Filed 10/03/19 Page1of3

| Te it
Of a GURT

UNITED STATES DISTRICT C@URT © 0s
FOR THE DISTRICT OF WYOMING* PH 3: 92

NSC]

 

UNITED STATES OF AMERICA
Plaintiff,

VS. Case Number: 19-CR-171-ABJ-1

MATTHEW TY BARRUS
Defendant.

 

AMENDED ORDER SETTING CONDITIONS OF RELEASE

 

IT IS ORDERED that the release of the defendant is subject to the following conditions:

(1) The defendant shall not commit any offense in violation of federal, state or local law while
on release in this case.

(2) The defendant shall immediately advise the court, defense counsel and the U.S. Attorney
in writing of any change in address and telephone number.

(3) The defendant shall appear at all proceedings as required and shall surrender for service of
any sentence imposed as directed.
Release on Personal Recognizance or Unsecured Bond

IT IS FURTHER ORDERED that the defendant be released provided that:

(4) The defendant promises to appear at all proceedings as required and to surrender for
service of any sentence imposed.

(5) The defendant executes an unsecured bond binding the defendant to pay the United States
the sum of Fifty Thousand Dollars, ($50,000.00) in the event of a failure to appear as required
or to surrender as directed for service of any sentence imposed.

WY 90 Rev. 05/25/2018
Case 2:19-cr-00171-ABJ Document 48 Filed 10/03/19 Page 2 of 3

Order Setting Conditions of Release
19-CR-171-ABJ-1

Additional Conditions of Release

Upon finding that release by one of the above methods will not by itself reasonably assure the
appearance of the defendant and the safety of other persons and the community, it is FURTHER
ORDERED the release of the defendant is subject to the conditions marked below:

(6) The defendant shall:
(a) Maintain contact with his attorney.
(b) Stay in the District of Wyoming and shall not leave without prior permission of the Court.

(c) Not transfer, dissipate, move or otherwise make unavailable the monies or any items that are
the subject of this criminal action.

(d) Not use, purchase or possess a firearm or other dangerous weapon.

(e) Surrender his passport within 10 days via his attorney to be held by the Clerk of the U.S.
District Court.

(f) Not have direct or indirect contact with the co-defendants, witnesses or any potential
witnesses in this case, including current and former employees, directors, and clients of
Northwest Wyoming Treatment Center. Mr. Barrus may have contact with Kim Fletcher and will
not discuss issues, witnesses or matters related to the instant case.

(g) Comply with all court orders, including the Restraining Order filed with the Court on
September 26, 2019, by the Honorable Nancy D. Freudenthal.

Page 2 of 3
Case 2:19-cr-00171-ABJ Document 48 Filed 10/03/19 Page 3 of 3

Order Setting Conditions of Release
19-CR-171-ABJ-1

Advice of Penalties and Sanctions

Violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for the
defendant's arrest, a revocation of release, an order of detention, as provided in 18 U.S.C. §3148, and a prosecution for contempt
as provided in 18 U.S.C. $401, which could result in a possible term of imprisonment or a fine.

The commission of any offense while on pretrial release may result in an additional sentence upon conviction for such
offense to a term of imprisonment of not less than two years nor more than ten years if the offense is a felony; or a term of
imprisonment of not less than ninety days nor more than one year if the offense is a misdemeanor. This sentence shall be
consecutive to any other sentence and must be imposed in addition to the sentence received for the offense itself.

18 U.S.C. §1503 makes it a criminal offense punishable by up to five years of imprisonment and a $250,000 fine to
intimidate or attempt to intimidate a witness, juror, or officer of the court; 18 U.S.C. §1510 makes it a criminal offense
punishable by up to five years of imprisonment and a $250,000 fine to obstruct a criminal investigation; 18 U.S.C. $1512 makes
ita criminal offense punishable by up to ten years imprisonment and a $250,000 fine to tamper with a witness, victim, or
informant; and 18 U.S.C. §1513 makes it a criminal offense punishable by up to ten years of imprisonment and a $250,000 fine
to retaliate against a witness, victim or informant, or threaten or attempt to do so,

It is a criminal offense under 18 U.S.C. §3146, ifafter having been released, the defendant knowingly fails to appear
as required by the conditions of release, or to surrender for the service of sentence pursuant to a court order. If the defendant
was released in connection with a charge of, or while awaiting sentence, surrender for the service of a sentence, or appeal or
certiorari after conviction, for:

(1) an offense punishable by death, life imprisonment for a term of fifteen years or more, the defendant shall be

fined not more than $250,000 or imprisoned for not more than ten years, or both:

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, the
defendant shall be fined not more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony, the defendant shall be fined not more than $250,000 or imprisoned not more than two years,
or both;

(4) a misdemeanor, the defendant shall be fined not more than $100,000 or imprisoned not more than one vear, or
both,
A term of imprisonment imposed for failure to appear or surrender shall be consecutive to the sentence of
imprisonment for any other offense. In addition, a failure to appear may result in the forfeiture of any bail posted.

Acknowledgment of Defendant

[ acknowledge that [am the defendant in this case and that [am aware of the conditions of release. I promise to obey
all conditions of release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties
and sanctions set fort}

 
 
 

 

pvt
Stepatyre of Defendant

 

Direction to the United States Marshal

© The defendant is ORDERED released after processing.

   

Dated this 3rd day of October, 2019.

 

se
R. Michael Shickich
United States Magistrate Judge

Page 3 of 3
